Case 2:21-cv-01514-GRB-AKT Document 1 Filed 03/23/21 Page 1 of 13 PageID #: 28
       Case 2:21-cv-01514-GRB-AKT Document 1 Filed 03/23/21 Page 2 of 13 PageID #: 29


Pro Se 2(Rev. 12/16) Complaint and Request for Injunction


          B.         The Defendaiit(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency,an organization, or a corporation. For an individual defendant,
                     include the person'sjob or title (ifknown). Attach additional pages if needed.
                     Defendant No. 1

                               Name                         SLOMINS INC

                               Job or Title (ifknown)
                               Street Address               125 LAUMAN LANE

                               City and County              HICKSVILLE,NASSAU COUNTY
                               State and Zip Code           NEW YORK 11801

                               Telephone Number
                               E-mail Address (ifknown)


                     Defendant No.2

                               Name

                               Job or Title (ifknown)
                                Street Address

                               City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address(fknown)


                     Defendant No.3

                                Name

                                Job or Title (ifknown)
                                Street Address

                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (ifknown)


                     Defendant No.4

                                Name

                                Job or Title (ifknown)
                                Street Address

                                City and County
                                State and Zip Code
                                Telephone Number



                                                                                                                  Page 2 of 7
       Case 2:21-cv-01514-GRB-AKT Document 1 Filed 03/23/21 Page 3 of 13 PageID #: 30


Pro Se 2(Rev. 12/16)Complaint and Request for Injunction


                               E-mail Address (ifknown)


n.        Basis for Jurisdiction


          Federal courts are courts oflimited jurisdiction (limited power). Generally, only two types ofcases can be
          heard in federal court: cases involving a federal question and cases involving diversity ofcitizenship ofthe
          parties. Under 28 U.S.C. § 1331,a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332,a case in which a citizen ofone State sues a citizen of
          another State or nation and the amoimt at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen ofthe same State as any plaintiff.

          What is the basis for federal courtjurisdiction? (check all that apply)
                ^ Federal question                                □ Diversity of citizenship

          Fill out the paragraphs in this section that apply to this case.

          A.        If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.

                      TRUTH IN LENDING ACT and FAIR DEBT COLLECTIONS PRACTICES ACT




          B.        If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.        The PlaintifTf(s)

                               a.        If the plaintiff is an individual
                                          The plaintiff, (name)                                                , is a citizen of the
                                          State of (name)


                               b.        If the plaintiff is a corporation
                                          The plaintiff, (name)                                                , is incorporated
                                          under the laws of the State of (name)
                                          and has its principal place of business in the State of (name)



                               (Ifmore than one plaintiff is named in the complaint, attach an additionalpage providing the
                               same informationfor each additionalplaintiff.)

                               The Defendant(s)

                               a.        If the defendant is an individual

                                          The defendant, (name)                                                , is a citizen of




                                                                                                                          Page 3 of 7
       Case 2:21-cv-01514-GRB-AKT Document 1 Filed 03/23/21 Page 4 of 13 PageID #: 31


Pro Se 2(Rev. 12/16) Complaint and Request for Injunction


                                          the State of(name)                                          . Or is a citizen of
                                          (foreign nation)



                                          Ifthe defendant is a corporation
                                          The defendant, (name)                                       ,is incorporated under
                                          the laws ofthe State of(name)                                         ,and has its
                                          principal place of business in the State of(name)                                     .
                                          Or is incorporated under the laws of(foreign nation)                                  ,
                                          and has its principal place of business in (name)


                               (Ifmore than one defendant is named in the complaint, attach an additionalpage providing the
                               same informationfor each additional defendant.)

                               The Amount in Controversy

                                The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                stake-is more than $75,000, not counting interest and costs ofcourt, because (explain):




m.        Statement of Claim


          Write a short and plain statement ofthe claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
          was involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights,
          including the dates and places ofthat involvement or conduct. If more than one claim is asserted, number each
          claim and write a short and plain statement ofeach claim in a separate paragraph. Attach additional pages if
           needed.


           A.        Where did the events giving rise to your claim(s) occur?
                       At my current abode I received a letter 70 CEDAR ROAD,WESTBURY NY 11590




           B.        What date and approximate time did the events giving rise to your claim(s) occur?




                                                                                                                     Page 4 of 7
       Case 2:21-cv-01514-GRB-AKT Document 1 Filed 03/23/21 Page 5 of 13 PageID #: 32


Pro Se 2(Rev. 12/16) Complaint and Request for Injunction


                      NOVEMBER 15™ 2020 AT 1PM




                     What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                     Was anyone else involved? Who else saw what happened?)

                      On November 15*^, 20201 received a letter Demanding Arbitration with a Statement of Claim attached.
                      On November 27* I sent an Affidavit ofTruth detailing how my rights were being violated as well as a
                      ceast and desist, invoice and exhibits detailing the violations. On or around December 5* I received an
                      Award Judgment from Arbitration Services Inc. on behalfof Slomin's Inc.This Award Judgement
                      stated that I was in default for failure to Answer the Statement of Claims. Pursuant to 15 USC 1692g(
                      c)Admission of liability- the failure to dispute the validity ofa debt may not be construed by any court
                      as an admissioon of liability by the consumer. On December 15th I sent another Affidavit of Truth,
                      Ceast and desist. Exhibits detailing the violations and responded to the Statement of Claims. The time
                      and date of delivery was December 16* 8:41am and 11:50 AM.Both Slomins Inc and their alleged
                      representative Arbitration Inc received a copy. Similar to the previous Affidavit Oftruth I explained
                      how my rights under 15 USC 1605a Truth in Lending Act were violated when placed a cash
                      downpayment when a finance charge should not include a comparable cash transaction. My rights
                      pursuant to 15 USC 1692d Fair Debt Collection Practices Act were violated because this law prohibits
                      a debt collector from engaging in any conduct the natural consequence is to haras, oppress, and or
                      abuse any person in connection connection with the collection ofa debt. Words such as "judgement
                      against","money awards against" are fear inducing phrases. Pursuant to 15 USC 1692b(2)a debt
                      collector cannot state that such consumer owes any debt. As seen in Exhibit B Slomins inc states that I
                      the consumer "owes $2,413.63". This is a violation. According to 15 USC 1692e(3)false
                      representation or implication that any individual is an attorney or that communication is from an
                      attorney. Slomins Inc violated my rights because they are a soulless entity who could not give power of
                      attorney to Kirschenbaum & Kirschenbaum. This is false implication and a violation of my rights. On
                      January 14 and 15* Slomins Inc and Kirschenbaum and Kirschenbau received another copy of my
                       Affadavit ofTruth, Ceast and desist. Invoice, Rebutal to Claims. I have attached all Certified and next
                      daymail receipts as exhibits. Again after another 30 days of no response I mailed another series of
                      documents similar to my prior attempts as well as an oppurtunity to cure on February 16* which was
                      received the next day on February 17* atl0:23 am and 11:02am. My rights as a federally protected
                      consumer have been violated. I have been mentally abused and I have been ignored.




IV.       Irreparable Injury

          Explain why monetary damages at a later time would not adequately compensate you for the injuries you
          sustained, are sustaining, or will sustain as a result ofthe events described above,or why such compensation
          could not be measured.




                                                                                                                      Page 5 of 7
       Case 2:21-cv-01514-GRB-AKT Document 1 Filed 03/23/21 Page 6 of 13 PageID #: 33


Pro Se 2(Rev. 12/16)Complaint and Request for Injunction


           My mental health is of upmost importance. The violations of my comsumer rights deserve monetary
          compensation alone, but my menal health is something that will take much more to heal. Ignoring me after I
          have explained to you that you are in violation is now wilfull. Slomins Inc wilfully violated my consumer rights
          and wilfully ignored my pleadings to resolve this.




V.        Relief


          State briefly and precisely what damages or other reliefthe plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts ofany actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed,the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.
          My reliefshould be a written apology for violating my consumer rights. I ask the court to award me $15,000.00
          in damages for vilation of my consumer rights and mental and emotional stress.




VI.       Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and beliefthat this complaint:(1)is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation;(2)is supported by existing law or by a
          nonffivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and(4)the complaint otherwise complies with the
           requirements of Rule 11.

           A.        For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date of signing:                      03/05/2021


                     Signature of Plaintiff


                                                                                                                      Page 6 of 7
       Case 2:21-cv-01514-GRB-AKT Document 1 Filed 03/23/21 Page 7 of 13 PageID #: 34


Pro Se 2(Rev. 12/16)Complaint and Request for Injunction


                    Printed Name of Plaintiff              FABIOLA DELIRA


          B.        For Attorneys


                     Date of signing:


                     Signature of Attorney
                    Printed Name of Attorney
                     Bar Number

                     Name of Law Firm

                     Street Address

                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                   Page 7 of 7
Case 2:21-cv-01514-GRB-AKT Document 1 Filed 03/23/21 Page 8 of 13 PageID #: 35




AFFADAVIT OF TRUTH




Notice to ail, I, am that I am,the consumer In fact, natural person and original creditor,
administrator in due course for any and all derivatives thereof for the surname/ given name
DELIRA, FABIOLA, and I have been appointed and accepted being the executor both public and
private for all matters proceeding, and I hereby claim that I will be d/b/a FABIOLA, DELIRA and
autograph as the agent, attorney in fact, so be it;

Whereas, I of age, of majority, give this herein notice to all, I make solemn oath to the one and
only most high of creation only, whoever that may be, and I depose the following facts, so be it,
now present:

Fact, the Truth in Lending Act's purpose is to assure a meaningful disclosure of credit terms and
to protect the consumer against inaccurate and unfair credit billing and credit practices. These
terms were not disclosed to me,and;

Fact,the Fair Debt Collection Practices Act is intended to secure my right to privacy and my
privacy has been breached so be it, and;




TRUTH IN LENDING




Fact, affiant is aware that Slomin's is in violation of 15 USC 1605a by having me place a cash
payment down when 15 USC 1605a states- The finance charge does not include charges of a
type payable in a comparable cash transaction. A finance charge in connection with any
consumer credit transaction is determined as the sum of all charges. Please see Exhibit C.



FAIR DEBT COLLECTION PRACTICES ACT




Fact, Fedral law prohibits a debt collector from engaging in any conduct the natural
consequence of which is to harass, oppress, or abuse any person in connection with the
collection of a debt. Exhibit A are full of examples of abusive languages used to coerce me into
paying this alleged debt. Words such as "money awards against me" and "judgement against
you" are phrases that are very stressful and fear inducing. These and the examples shown in
Exhibit A are violations of 15 USC 1692d.
Case 2:21-cv-01514-GRB-AKT Document 1 Filed 03/23/21 Page 9 of 13 PageID #: 36




Fact,federal law prohibits the representation or implication that nonpayment of any debt will
result in the arrest or imprisonment of any person or the seizure, garnishment, attachment, or
sale of any property or wages of any person unless such action is lawful and the debt collector
or creditor intends to take such action pursuant to 15 USC 1692e(4). Slomin's is in violations of
this statute by stating there may be an awarded judgment against me as shown in exhibit A.
Any statement ofjudgement in regards to a fraudulent contract is a violation.



Fact, 15 USC 1692(a)Abusive Practices shows the effect of abuse on a consumer's privacy.
Slomin's is shown to violate my privacy by sharing my personal information with Kirschenbaum
& Kirschenbaum, P.C. It is my right as a consumer and natural person to privacy. Please see
Exhibit A.




Fact, according to 15 USC 1692b(2)a debt collector cannot state that such consumer owes any
debt. Exhibit B clearly states that I the consumer "owe $2,413.63". Also shown in exhibit B
"respondent owes claimant $3,813.63" this is a violation of my consumer rights.

Fact, 15 USC 1692e(3)false representation or implication that any individual is an attorney or
that any communication is from an attorney. How can Slomin's inc a soulless entity give power
of attorney to with Kirschenbaum & Kirschenbaum, P.C and Samuel C Atlas, Esq. This is false
implication and a violation of my natural consumer rights. Please see Exhibit B.

Fact, Slomins Inc logo being shown in the contents of this attempt to collect a debt is a violation
of 15 USC 1692(5). 15 USC 1692b(5)states a debt collector not use any language or symbol on
any envelope or in the contents of any communication effected by the mails or telegram that
indicates that the debt collector is in the debt collection business or that the communication
relates to the collection of a debt. Slomin's Inc. logo is violating my consumer rights.




Thank you,

I swear to all information provided herein, I do so under the penalty of perjury that the
information I so affirm to be the true, correct, accurate to the best of my ability and knowledge,
so be it;



STATE OF

COUNTY OF
Case 2:21-cv-01514-GRB-AKT Document 1 Filed 03/23/21 Page 10 of 13 PageID #: 37




 Thank you,

 I swear to all information provided herein, I do so under the penalty of perjury that the
 information I so affirm to be the true, correct, accurate to the best of my ability and knowledge,
 so be it;



 STATE OF Hpi. 1 H(X\C
 COUNTY OF OLLiAgg


 Name printed                                 Signature




 Sworn to or affirmed by and subscribed before me on thell day of^Ovear 202.1

 Notary signature^

                                                                               JERRY ABRAHAM
                                                                         Notary F^blic, State of New York

 Commission Expiration Date I X ^                         h                  Reg. No.01AB6402094
                                                                           Qualified in Nassau County
                                                                        Commission Expires Dec.23.2023




AFFADAVIT
Case 2:21-cv-01514-GRB-AKT Document 1 Filed 03/23/21 Page 11 of 13 PageID #: 38




 AFFADAVIT

 I FABIOLA DELIRA,consumer and natural person, original creditor and administrator hereby
 DENY ALL Claims presented in Statement of Claims:

    1. Under 15 U.S.C 1681a{b)the term "person" means any individual, partnership,
       corporation,trust, estate, cooperative, association, government or governmental
       subdivision or agency, or other entity.
    2. The term claimant derives from the word claim which in law refers to demand as one's
        own;to assert a personal right to any property.
    3. As a natural person and consumer my location information is defined as an abode not a
       "residence". Pursuant to 15 USC 1692a(7).
    4. An agreement is between two or more persons. Who was there to sign such
       agreement? Was Slomin's Inc present to sign. They cannot sign anything being that they
        are a non-living soulless entity.
    5. Hearsay according to law is testimony about out of court statements that are involving
       someone other than the person that is testifying. Was Kirschenbaum & Kirschenbaum
       present when said services were provided?
    6. "Fraud vitiates the most solemn Contracts, documents and even judgements"[U.S. vs.
       Throckmorton,98 US 61, at pg. 65]. My rights as a consumer were violated under 15
       USC 1605 Truth in Lending and 15 USC 1692 Fair Debt Collection Practices Act.
    7. Pursuant to 15 USC 1692b(2)the statement "Respondent owes..." is a violation of my
        consumer rights.
    8. 15 USC 1635(a)The obligor shall have the right to rescind the transaction and 15 USC
        1645(b) when an obligor exercises his right to rescind, he is not liable for any finance or
        other charge, and any security interest given by the obligor. The creditor shall return to
       the obligor any money or property given as earnest money,down payment, or
        otherwise, and shall take any action necessary or appropriate to reflect the termination
        of any security interest created under the transaction.
    9. Attorney as defined by law is one who is appointed and authorized to act in the place or
        stead of another. How did Slomin's Inc a soulless entity authorize any one to act on
        there behalf? How can they sign any agreements with an attorney?
    10. The definition offoregoing is, already written, or previously written. The forgoing
        statements listed in the Statement of Claims all constitute fraud and consumer rights
        violations as per 15 USC 1605 Truth in Lending and 15 USC 1692 Fair Debt Collection
        Practices Act.




 Thank you.
Case 2:21-cv-01514-GRB-AKT Document 1 Filed 03/23/21 Page 12 of 13 PageID #: 39




STATE 0F_(Vu) HocIL
COUNTY OF




 Name printed                             Signature




Sworn to or affirmed by and subscribed beforeTme on the I( day of       , year 202/ .


Notary signature



Commission Expiration Date i           ^ 2?^
                                                           jerryABRAHAM
                                                      Notary Public. StatefNew York
                                                          Reg. No.01AB6402094
                                                        Qualified in Nassau Cwnty
                                                                P^'res Dec.23.2023
Case 2:21-cv-01514-GRB-AKT Document 1 Filed 03/23/21 Page 13 of 13 PageID #: 40




 CEASE AND DESIST




 Pursuant to 15 USC 1692c( c)I am notifying you in writing that I refuse to pay this alleged debt,
 and I am demanding that you cease all forms of communication with me through any and all
 mediums.




 Pursuant to 15 USC 1692c( c)(2)-

 I am invoking my specified remedy as a consumer, and the original creditor I am demanding all
 the following:

 Pay the attached invoice and compensate me for every violation labeled in the attached
 exhibits.

 Zero out the balance on this account.

 Written apology for violating my rights



 Best Regards,

 Fabiola Delira
